Citation Nr: 1524325	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for gunshot wound residuals of the left thigh, muscle group XV, to include on an extraschedular basis, and to include entitlement separate ratings for neurological manifestations, including of the left ankle and/or left foot, a leg length discrepancy, disabilities of left hip, left knee, left ankle and/or left foot, to include arthritis, and residual scars


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, may be part of a claim for increased compensation.  As distinguished from Rice, a claim of entitlement to a TDIU was denied in a January 2013 rating decision.  The Veteran did not appeal the denial of the TDIU claim nor has a TDIU claim subsequently been raised by the Veteran or by the record.  Accordingly, entitlement to a TDIU is not before the Board.

In the Veteran's March 2013 notice of disagreement he referenced back pain.  He also indicated disagreement because the manifestations of his service-connected gunshot wound to the right forearm were not addressed.  In his June 2014 VA Form 9, substantive appeal, the Veteran referenced spinal injections.  As such, the agency of original jurisdiction (AOJ) must seek clarification from the Veteran regarding these statements to determine if such were intended to be claims.  As these issues have not been addressed by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Service treatment records indicate that in May 1966 the Veteran was wounded in action in Vietnam.  Specifically, he sustained a gunshot wound to the left thigh, perforating, with lateral entrance and medial exit, with no artery involvement, but with involvement of the posterior tibial nerve.  The Veteran also sustained a fracture, open, comminuted, of his left femur, with no artery involvement, but with involvement of the posterior tibial nerve.  Such also resulted in neuropathy of the Veteran's left posterior tibial nerve, manifested by weakness of function of muscle supplied by the left posterior tibial nerve and with residual weakness function of left flexor hallucis longus.  The Veteran was hospitalized at Brooke General Hospital in Fort Sam Houston, Texas from June 1966 to August 1967 for recovery of his wound, including a wound infection of the left lateral thigh, pseudomonas, which healed in August 1966.  

The evidence of record reflects that the Veteran may have additional compensable disabilities as a result of his residuals of a gunshot wound the left thigh.  Specifically, the December 1967 rating decision, granted service connection of a gunshot wound of the left thigh and included traumatic arthritis as part and parcel of such.  However, more recent VA examination reports, conducted during the pendency of the claim, did not adequately address the severity or location any related arthritis.  Additionally, the July 2011 joints examiner noted decreased sensation in the left thigh but did not identify the affected nerve.  Additionally, VA treatment records reflected the Veteran's complaints of left hip and left knee pain, including a November 2011 VA treatment record, in which the Veteran described bilateral knee and hip pain as aching, burning, dull, sharp and throbbing.  In his March 2013 notice of disagreement, the Veteran reported that that x-rays showed bone deformity of his thigh bone, that his left leg was 7/8 of an inch shorter than his right leg and he experienced constant pain in his left knee, back and hips from walking.  In his June 2013 VA Form 9, substantive appeal, the Veteran reiterated that his left leg was shorter than his right leg, that he had bone deformity and that walking was a difficult chore.  Range of motion testing of the left knee, left hip and left ankle, and findings related to the Veteran's leg length discrepancy were not addressed by any VA examination reports during the pendency of the appeal.  

To the extent that it is unclear from the record whether the Veteran has additional separate compensable disabilities related his service-connected gunshot wound residuals of the left thigh, the Board finds that additional VA examinations are warranted as the VA examination reports of record are not adequate.  See 38 C.F.R. § 4.2 (2014), see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Such additional disabilities include neurological manifestations, including of the left ankle and/or left foot, leg length discrepancy, disabilities of left hip, left knee, left ankle and/or left foot, to include arthritis, and residual scars.  Thus, further development of entitlement to an evaluation in excess of 30 percent for gunshot wound residuals of the left thigh, muscle group XV, is warranted; namely, to afford the Veteran VA examinations for the purpose of obtaining examinations and medical opinions to address the nature and etiology of any and all residual impairments related to his service-connected left thigh disability.  38 C.F.R. § 3.159 (West 2014); 38 C.F.R. § 5103A(d) (2014).

Finally, in light of the remand, updated VA treatment records should be obtained.  Virtual VA reflects the Veteran most recently received VA treatment from the VA North Texas Health Care System in February 2012.  Thus, on remand, updated VA treatment records from the VA North Texas Health Care System, to include all associate outpatient clinics, since February 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA North Texas Health Care System, to include all associated outpatient clinics, since February 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Afford the Veteran appropriate VA examination(s) for the purpose of assessing the nature and extent of all impairments attributable to his service-connected gunshot wound residuals of the left thigh as deemed necessary.  Any indicated studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination(s).  The VA examiner(s) should specifically address the following:

a.  Identify any neurological manifestations, to include of the left ankle and/or left foot, related to Veteran's service-connected gunshot wound residuals of the left thigh.  If such manifestations are identified, the affected nerve(s) must be specified and any findings must be addressed in accordance with the rating criteria, to include whether there is complete paralysis or incomplete paralysis.  If the paralysis is incomplete, the examiner should specify the degree (mild, moderate, or severe).  

b.  Identify any leg length discrepancy (left leg shorter than the right leg), related to Veteran's service-connected gunshot wound residuals of the left thigh.  If such a manifestation is identified, such must addressed in accordance with the rating criteria, to include a measurement of the lower extremity from the anterior superior spine of the ilium to the internal malleolus of the tibia in inches.  

c.  Identify any disabilities of the left hip, left knee, left ankle, and/or left foot, to include arthritis, related to the Veteran's service-connected gunshot wound residuals of the left thigh.  If any disabilities are identified, such findings must addressed in accordance with the rating criteria to include range of motion testing, repetitive motion testing and consideration of whether functional loss exists including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation, including due to flare-ups.  

d.  Identify any scars, related to the Veteran's service-connected gunshot wound residuals of the left thigh.  Any identified scars must be addressed in accordance with the rating criteria, to include, but not limited to, measurement of the scar in centimeters or square inches, and whether it is unstable or painful.  

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate entitlement to an evaluation in excess of 30 percent for gunshot wound residuals of the left thigh, muscle group XV, to include if separate evaluations are warranted for associated neurological manifestations, a leg length discrepancy, disabilities of the left hip, left knee, left ankle, and/or left foot to include arthritis, and residual scars.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




